Citation Nr: 0517170	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  03-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of amputation of the left great toe.

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.


INTRODUCTION

The veteran reportedly had active duty from March 1966 to 
January 1974.  It has been certified that he had the Republic 
of Vietnam service during periods from October 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The RO granted a separate claim for nonservice-connected 
pension benefits in January 2003.  This grant represents a 
complete resolution of the appeal as to that issue.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no 
dispute remaining upon appeal and the Board has no 
jurisdiction over the veteran's claim for pension benefits.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's left great toe amputation is manifested by 
a well-healed amputation stump at the metatarsal head.  

3.  The veteran's diabetes mellitus does not require 
regulation of activities and there is insufficient 
information to assign separate evaluations for peripheral 
neuropathy or additional complications for diabetes mellitus 
(other than those currently in effect).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of amputation of the left great toe 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5171 (2004).

2.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
February 2001, November 2002, and March 2004.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC) he was provided with specific information 
as to why his claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159 in the January 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 letter essentially requests that the 
veteran send any medical evidence to VA in his possession 
that pertains to the claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in February 2005.  

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  Furthermore, the veteran was 
scheduled for an additional VA examination in January 2005 
but prior to the scheduled examination notified VA that he 
refused to attend the examination and failed to report on the 
day of the scheduled examination.  VA regulations provide 
that when a claimant fails to report for a scheduled medical 
examination without good cause, an original compensation 
claim shall be rated based on the evidence of record. See 38 
C.F.R. § 3.655(b) (2004).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  As 
the veteran refused to report to the January 2005 VA 
examination, his claims will be rated based on the evidence 
of record.  

The veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

The veteran contends that his service connected diabetes 
mellitus and residuals of amputation of left great toe are 
more disabling than currently evaluated.  Disability ratings 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	


1.  Residuals of Amputation of the Left Great Toe

The veteran's amputation of left great toe is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5171 (2004), as 
30 percent disabling.  Under DC 5171, a 20 percent disability 
rating is assigned for amputation of the great toe without 
metatarsal involvement.  A 30 percent disability rating is 
assigned for amputation of the great toe with removal of the 
metatarsal head.  38 C.F.R. § 4.71a, DC 5171.  

In June 2000 the veteran presented to the VA Medical Center 
(VAMC) in Jackson, Mississippi with cellulitis, ulcer, and 
abscess of the left great toe which was attributed to his 
diabetes.  At that time the veteran underwent a 
transmetatarsal amputation of the left great toe.  The wound 
gradually improved with the disappearance of suppuration and 
contracting to almost complete closure of the wound with no 
tenderness. 

Evidence relevant to the current level of severity of the 
veteran's left great toe amputation includes the report of a 
VA examination conducted in November 2002.  At that time, the 
veteran reported a history of gangrene of the left toe and 
amputation in June 2000.  The diagnosis was peripheral 
vascular disease, status post left big toe amputation.    

Also of record are VA medical records dated from June 2000 
through February 2005.  These records show treatment for 
diabetes mellitus and associated retinopathy, hypertension, a 
low back disorder, and left toe amputation.  As was noted 
earlier, the veteran refused to report to a January 2005 VA 
scheduled examination.  

The veteran is currently receiving a 30 percent evaluation, 
which is the maximum evaluation available for amputation of 
the great toe with removal of metatarsal head.  Thus, an 
evaluation in excess of 30 percent is not available under DC 
5171.

The Board acknowledges that a higher or separate rating may 
be possible for limitation of motion and pain on use of the 
left foot and ankle.  VA regulations, set forth at 38 C.F.R. 
§§ 4.40, 4.45, 4.59 provide for consideration of a functional 
impairment due to pain on motion when evaluating the severity 
of a musculoskeletal disability.  The Court has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2003). 

The medical evidence of record is negative for any 
indications of pain or limitation of motion of the veteran's 
left foot and ankle.  Neither the November 2002 VA 
examination nor the VA outpatient medical records report any 
limitation of motion due to pain on use and the veteran 
refused to report to the January 2005 scheduled VA 
examination.  Therefore, a separate evaluation for pain and 
limitation of motion of the left foot and ankle is not 
warranted.

  
	2.  Diabetes Mellitus

The veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, DC 7913 (2004), as 20 percent disabling.  
Under DC 7913, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet. A 40 
percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  38 
C.F.R. § 4.119, DC 7913 (2004).  

Service records show that the veteran served in Vietnam from 
October 1967 to May 1971.  Both private and VA medical 
records show a diagnosis of type II diabetes and indicate the 
veteran has been a diabetic since at least 1997, on oral 
medication.  Effective July 9, 2001, diabetes mellitus, type 
II became a presumptive disease under 38 C.F.R. § 3.309[e], 
provided that the veteran actually served in Vietnam between 
January 9, 1962 and May 7, 1975, and that the onset of the 
disease was shown to be disabling to a degree of at least 10 
percent at any time after service.  Based on this 
presumption, the veteran was granted service connection for 
diabetes mellitus by rating decision dated in May 2002.  By 
rating decision dated in February 2005 the RO also granted 
service connection for nonproliferative diabetic retinopathy 
and assigned a separate 30 percent disability rating.         

Evidence relevant to the current level of severity of the 
veteran's diabetes mellitus includes the report of a VA 
examination conducted in November 2002.  At that time, the 
veteran reported a history of type II diabetes since 1986 and 
stated that he initially took sugar pills to control his 
condition but in 1989 started taking insulin.  The examiner 
confirmed the veteran's diagnosis of diabetes mellitus, type 
II, and noted that the veteran's diabetes was poorly 
controlled.    

Also of record are VA medical records dated from June 2000 
through February 2005 and private medical records dated from 
September 1997 through June 1999.  These records show 
treatment for diabetes mellitus and associated retinopathy 
and left toe amputation.  As was noted earlier, the veteran 
refused to report to a January 2005 VA scheduled examination.  

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent for the veteran's 
diabetes mellitus is not warranted.  While the November 2002 
VA examination and VA outpatient treatment reports show that 
the veteran requires insulin, there is no indication that his 
activities are regulated.  As was stated earlier, a rating of 
40 percent under DC 7913 requires evidence of required 
insulin, restricted diet and regulation of activities.  As 
there is no indication that the veteran's activities are 
regulated a disability rating greater than 20 percent under 
DC 7913 is not warranted.  Further, though the record 
reflects that complications include peripheral neuropathy, 
the evidence is insufficient to warrant a separate evaluation 
and the veteran has failed to cooperate by reporting for a VA 
examination to accurately evaluate peripheral neuropathy or 
other complications of his diabetic disease.  

Because there are specific diagnostic codes to evaluate 
diabetes mellitus, consideration of other diagnostic codes 
for evaluating the disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (2004) (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 20 percent 
rating assigned for the appellant's diabetes mellitus.

Finally, although the schedular criteria do not provide a 
basis for a higher rating for the veteran's left great toe 
amputation and diabetes, a higher rating may be assigned 
under the provisions of 38 C.F.R. § 3.321(b)(1) if the case 
presents an unusual disability picture.  However, in this 
case, while the medical reports demonstrate that the veteran 
has difficulties with his service connected disabilities, 
these difficulties are contemplated in the rating criteria 
discussed above.  The medical reports do not show that the 
veteran has had frequent periods of hospitalization or other 
problems with his diabetes and amputated left great toe that 
would render the regular rating standards inapplicable.  For 
this reason, the record does not provide a basis for referral 
of the claim for consideration on an extra-schedular basis.  
Given the preponderance of the evidence of record a higher 
disability rating for either the veteran's left great toe 
amputation or diabetes mellitus would not be warranted under 
any other diagnostic code.  38 C.F.R. § 4.7 (2003).


ORDER

A disability rating in excess of 30 percent for residuals of 
amputation of the left great toe is denied.

A disability rating in excess of 20 percent for diabetes 
mellitus is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


